DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-10 and 15-20 in the reply filed on July 26, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Therefore, claims 1-20 are pending, with claims 11-14 withdrawn from consideration as being directed to a non-elected invention.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.

(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.).


Claim Objections
Claims 1-10 and 15-20 are objected to because of the following informalities: 
The limitation “capacitor cell” in claim 1, line 25 should be corrected to read “capacitor”.
The limitation “an side facing” in claims 6 and 8 should be corrected to read “a side facing the battery”.
The limitation “or capacitor” in claim 15, lines 13-14 should be deleted.
Claims 2-5, 7, 9, and 10 are objected to as being dependent on the objected claim 1, 6, and 8. 
Claims 16-20 are objected to as being dependent on the objected claim 15.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The independent claims 1 and 15 recite a battery or capacitor including metallic current collector foils as the anode and cathode current collector, and at least one metallic current collector foil comprises an additional foil portion un-coated with anode or cathode material and that extends outside its foil area of coated anode or cathode material. The claims 1 and 15 further recite that the extended area is sized and shapeable for use, during operation of the battery of capacitor, to contact and heat the battery or capacitor.
The extended area is a part/component of the battery or capacitor, and it is not clear how it contacts the battery or capacitor.
Therefore, it is not clear what is the inventor claiming as the invention in claims 1 and 15.
Claim 7 recites the limitation "the adjacent assembly of members" in claim 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites that the external portion of the current collector foil wrapped around a battery/capacitor is covered with a thermally insulating material to direct heat produced in the wrapped portion into adjacent assembly.
However, a thermally insulating material will keep heat from escaping the wrapped portion and will prevent the heating of an adjacent assembly.
Therefore, it is not clear what is the inventor claiming as the invention in claim 7.
Claims 2-6, 8-10, and 16-20 are rejected as being dependent on the rejected claims 1 and 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0064511) in view of Takahashi et al. (US 2003/0124424) and in further view of Mulder et al. (US 2013/012334).
With regard to claims 1 and 15, Wang et al. teach a lithium ion battery (abstract). 
Wang et al. teach the battery (10) of fig.1:

    PNG
    media_image1.png
    389
    381
    media_image1.png
    Greyscale
.
The battery (10) comprises an electrode (12) which can be either the cathode or the anode, having an electrode tab (14) or (18).The electrode (12) has a current collector (22) with thermal tabs (28) and (30) (par.0047). 

The copper or aluminum collectors meet the limitations of claims 1 and 15 for “metallic current collector foils” for the anode and the cathode.
Fig. 1 of Wang et al. shows that the anode and the cathode current collector foils have electrode tabs (14) and (18), which are equivalent to the “connector tabs for electrical contact with an external electrical circuit for the flow of an electrical current to and from the battery” in claims 1 and 15.
The copper or aluminum collector provided with thermal tabs of Wang et al. meet the limitations of claims 1 and 15 for “the metal current collector foils of both the anode and the cathode include an additional foil portion that is uncoated with the anode and cathode material and that extends outside of its foil area of coated anode material and cathode material”.
Wang et al. teach that the thermal tab may extend outside the battery housing (par.0040). This meets the limitations of claims 1 and 15 for “the extended area of the metallic current collector having a connector tab”.
The thermal tabs are uncoated copper or aluminum, therefore they are electrically conductive and they may be used for “electrical contact”.
Wang et al. teach that the battery is operated which conducting heat transfer with the thermal tab (par.0044). Therefore, the limitation “an electrical current produced during operation of the battery may be passed through the extended area of the metallic 
The limitation of claims 1 and 15 “for electrical contact with an external current consuming device” is an intended use and adds no patentable weight to the claims.
Thermal tabs extending outside the battery housing contact the housing at the sealing area, so the limitation “the extended area of the metal current collector foil being sized and shapeable for use, during operation of the battery, to contact the battery” in claims 1 and 15.
At least some heat from the thermal tab will be transferred to the battery housing. Therefore, the limitation of claims 1 and 15 for “to heat the battery” is met.
Wang et al. teach that the battery further comprises a separator (62) (fig. 3, par.0049), and further teaches that the electrode layers are represented in fig. 3 as the white space between the separator (62) and the current collectors (54) and (58). This shows clearly that electrode active layers are applied on both sides of the current collectors, as required in claims 1 and 15.
Additionally, Wang et al. teach that the battery may be of rolled configuration (par.0043), and it is well-known in the art that in a rolled/wound battery the electrode active layers are applied on both sides of the current collectors, as evidenced by par.0010 of Honbou et al. (US 2010/0143773).
The electrodes and separator of Wang et al. meet the limitations of claims 1 and 15 for “cathode being assembled with a layer of bonded anode material facing a layer of bonded cathode material which are held apart by a separator that is coextensive with the facing bonded anode and cathode material layer”.

However, it is well-known in the art that a rolled/wound lithium ion battery comprises a porous separator and a non-aqueous electrolyte (see par.0174 of Takahashi et al.).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a porous separator and a non-aqueous electrolyte in the lithium ion battery of Wang et al., as these are conventional components of lithium ion batteries.
Wang et al. and Takahashi et al. fail to teach that the anode and cathode comprise porous layer of anode and cathode active particles.
Mulder et al. teach a lithium ion battery comprising porous layers as the anode and the cathode (abstract). The electrodes have a larger loading density and increase the overall effective energy density of the battery (page 24, lines 11-12).
The porous layers comprise particulate active storage materials (page 6, lines 25-26). The current collectors for the porous layers may be copper or aluminum foils (page 9, lines 31-32).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to make the cathode and anode electrode layers of Wang modified by Takahashi as porous layer comprising particulate electrode active materials in order to increase the overall energy density of the battery.
The lithium ion battery of Wang modified by Takahashi and Mulder is equivalent to the lithium-based battery in claims 1 and 15 of the instant application.

Fig. 3 and par. 0049 of Wang et al. teach that the electrode layers are represented in fig. 3 as the white space between the separator (62) and the current collectors (54) and (58). This shows clearly that electrode active layers are applied on both sides of the current collectors. Fig. 3 shows multiple separators between the electrodes.
Wang et al. teach that the battery may be of rolled configuration (par.0043).
With regard to claims 3, 4, 17, and 18, when the electrodes in fig.8 of Wang et al. are used for a rolled battery, the thermal tab/heating portions may be located at the inside or the outside of the rolled assembly. This depends only on the direction of rolling the assembly.
With regard to claim 5, Wang et al. teach that the battery is sealed in a pouch and the thermal tab/heating portion may extend outside the tab (par.0040).The sealed pouch meets the limitations for “this wall, air and water-free enclosure”.
The limitation “for heat transfer contact with another battery or capacitor” shows an intended use and adds no patentable weight to the claim.
With regard to claims 19 and 20, Wang et al. mentions the possibility of attaching thermal tabs to the collector by joining methods (par.0042).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed."). (MPEP 2123.I.    PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0064511) in view of Takahashi et al. (US 2003/0124424) and in further view of Mulder et al. (US 2013/012334) as applied to claim 1 above, and further in view of Sohn (US Patent 8,968,905).
With regard to claim 6, Wang modified by Takahashi and Mulder teach the lithium-based battery in claim 1 (paragraph 8 above).
Wang et al. teach that battery is sealed in a pouch and the thermal tab can extend outside the pouch (par.0040).
Wang et al., Takahashi et al., and Mulder et al. fail to teach that the thermal tab may be wrapped around the battery assembly.
Sohn teaches a secondary battery (100) comprising a heat dissipation member (130)(fig.1A, column 2, lines 48-50).The heat dissipation member may be a portion of the positive electrode plate (111) protruding outside the pouch (120) (fig.1B and 1C, column 4, lines 38-40). The heat-dissipation member (130) may surround the pouch (120) to dissipate heat generated by the electrode assembly to the exterior of the electrode assembly (column 5, lines 10-15).

	A thermal tab wrapped around the pouch has an internal side facing the pouch and an external opposing side.
The limitation “for the purpose of heating them when its connector tab is connected with an external circuit” is an intended use and adds no patentable weight to the claim.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0064511) in view of Takahashi et al. (US 2003/0124424) and in further view of Mulder et al. (US 2013/012334) as applied to claim 1 above, and further in view of Mizuno et al. (WO 2012/147128).
With regard to claim 8, Wang modified by Takahashi and Mulder teach the lithium-based battery in claim 1 (paragraph 8 above).
Wang et al. teach that battery is sealed in a pouch and the thermal tab can extend outside the pouch (par.0040).
Wang et al., Takahashi et al., and Mulder et al. fail to teach that the thermal tab may be wrapped around an adjacent battery.
However, it is known in the art that adjacent batteries may be exchanging heat with each other (see the abstract of Mizuno et al.).

A thermal tab wrapped around an adjacent battery has an internal side facing the adjacent battery and an external opposing side.
The limitation “for the purpose of heating them when its connector tab is connected with an external circuit” is an intended use and adds no patentable weight to the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Berkowitz et al. (US Patent 5,434,017) teach the battery in fig.16, wherein the notch (202) accommodates the anode connector tab (22) and the slits (204), (206), (208) accommodate the anode connector tab (20) and the cathode connector tabs (70) and (72) (column 7, lines 55-61). The tabs (20) and (22) project from the edge of the current collector (5) of the anode and connector tans (70) and (72) are associated with the cathode (fig.2, fig.4, fig.14, column 4, lines 34-60, and column 7, lines 10-18)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722